DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 10/28/2020

	Claim(s) 1, 2, 5-13, and 16-24 are pending.
	Claim(s) 1 has been amended.
Claim(s) 3, 4, 14, and 15 have been cancelled.
The 35 USC § 112(b) rejection to claims 1-11 have been withdrawn in view of the amendments received 10/28/2020.
The 35 U.S.C § 103 rejection to claims 1, 2, 5-13, and 16-24 have been fully considered in view of the amendments received 10/28/2020 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 10/28/2020



Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive; as expressed below.

Applicant argues (Remarks, Page 8, ¶ 5 to Page 9, ¶ 1), “The independent claims recite, inter alia, selecting a second image based on which of the plurality of second images is most similar to a reference image. This is disclosed, e.g., in paragraphs [0090], [0092], and [0101] as well as FIG. 11 of the published application. Thus, as set forth, e.g., in paragraph [0117], a high-resolution image, i.e., a highest resolution image, may be provided by selecting the best process for combining the images in which phases are deviated from ideal values.
While Young may disclose reconstructing a high-resolution image from a sequence of low-resolution images, Young uses all the low-resolution images to form the high-resolution image. For example, as may be seen, e.g., in FIG. 7 of Young and as described in paragraphs [0115] and [0116] in Young: 
…
Thus, the presence of rotation information depends on the conditions under which the images are acquired and whether a single high-resolution image or a sequence of high-resolution images are output depends on whether one or multiple sequences of low resolution images are input. While a reference may be used in estimating parameters in Young, there is no disclosure or suggestion in Young to try different candidate processes for combining the low-resolution images to form high-resolution images and select between combining processes of the low-resolution images therein based on similarity to a reference image, as recited in the independent claims. Ohishi fails to disclose or suggest these teachings. Therefore, even assuming, arguendo, that this combination is proper, which is not conceded, any such combination would fail to suggest all of the limitations recited in the independent claims.
The remaining references fail to disclose or suggest the limitations noted above. Therefore, even assuming, arguendo, that the combinations are proper, which is not conceded, any such combination would fail to suggest all of the limitations recited in the independent claims. The remaining rejected claims depend from respective ones of the independent claims and are believed to be allowable for at least the reasons their base claim is allowable. Therefore, it is respectfully requested that these rejections be reconsidered and withdrawn.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole.  Wherein:
(1) In regards to a selection “… based on which of the plurality of second images is most similar to a reference image”, Applicant fails to view the teachings of Furukawa et al. (US PGPUB No. 20180077360 A1) within page 11 of the Office Action on 09/03/2020. Such that, the teachings of Young (US PGPUB No. 20110150331 A1) are modified to incorporate selecting one image from the plurality of second images as an output image (Furukawa; selecting one image from the plurality of corrected images (i.e. 2nd images) as an output image [¶ 0006 and ¶ 0085]; moreover, output image of image correction portion 12 [¶ 0062 and ¶ 0069-0070], as illustrated within Fig. 1 and Fig. 12) based on which of the plurality of second images is most similar to a reference image (Furukawa; the image correction portion 12 [¶ 0082-0083] is configured to select the one image from the plurality of corrected images (i.e. 2nd images) as the output image, as addressed above, based on which of the plurality of corrected images (i.e. 2nd images) is most similar to (i.e. using a difference between) a reference image [¶ 0085-0087]), as taught by Furukawa et al.
(2) In regards to Young uses all the low-resolution images to form the high-resolution image, Applicant infers limitations silent within the independent claim(s). Such that, the subject matter of “… combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein each time of the plurality of times that the plurality of first images are combined, a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images ”, to which Young et al. is addressed, is silent with respect to a selection based on a “most similar to a reference image” as argued.
(3) In regards to Young to try different candidate processes for combining the low-resolution images to form high-resolution images and select between combining processes of the low-resolution images therein based on similarity to a reference image, Applicant fails to view the teachings of Young et al. and fails to view the combination of prior art as a whole. Such that, Young et al. teaches different candidate processes corresponding to (1) different color channels (i.e. red, green, blue) each being processed via the translation and rotation estimation of Fig. 7 (Young; [¶ 0114-0116]; moreover, Fig. 7 indicates Green however Red and Blue are also processed [¶ 0116]). Thus, each color channel being processed by the translation and rotation estimation of Fig. 7 is a different candidate process. Such that, Young et al. teaches different candidate processes corresponding to (2) the various rotation angles and positional points performed for a translation and rotations estimation (Young; [¶ 0082-0084]). Thus, each available angle, X coordinate, and Y coordinate permutation/variation for calculating translation and rotation estimation 

    PNG
    media_image1.png
    118
    425
    media_image1.png
    Greyscale

is a different candidate process (Young; [¶ 0084]). Still further, the select between combining processes of the low-resolution images therein based on similarity to a reference image differs from the claimed subject matter of “… select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image”. And although, the independent claim(s) recites “... combine each of the plurality of first images a plurality of times to generate a plurality of second images” and “… select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image”, the combine first images and the selection of one image from the plurality of second images (1) fails to be equivalent to “the select between combining processes of the low-resolution images therein based on similarity to a reference image” as inferred by Applicant, and (2) the second images from which the selection is made fail to undergo a combination process.
Therefore, Applicant has failed to provide clear differences between the prior art and the claimed subject matter as argued by Applicant.

	



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 6, 8-10, 12, 13, 16, 17, 19-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US PGPUB No. 20110150331 A1, hereinafter Young, in view of Ohishi, US PGPUB No. 20160022236 A1, hereinafter Ohishi, and further in view of Furukawa et al., US PGPUB No. 20180077360 A1, hereinafter Furukawa. 

Regarding claim 1, Young discloses a system (Young; system 500 [¶ 0176]), comprising: 
an imaging device (Young; input device [¶ 0176] corresponding to sensors/cameras [¶ 0007-0009]; moreover, image sensor [¶ 0187]); and 
circuitry (Young; processor and/or computer components (i.e. circuitry) [¶ 0024, ¶ 0176, and ¶ 0189]) configured to: 
obtain a plurality of first images each having a different phase from the imaging device (Young; obtain/transfer a plurality of low resolution images (i.e. 1st images) each having a different color channels (i.e.  phase) [¶ 0113-0114] from the sensor/camera (i.e. imaging device) capture data [¶ 0008-0010 and ¶ 0021-0023] associated with super-resolution image reconstruction [¶ 0115-0116], as illustrated within Fig. 7; moreover, processing for each color [¶ 0029], as illustrated within Fig. 8; and moreover, color filter array in relation with a camera/sensor [¶ 0008-0010, ¶ 0018, and ¶ 0020] associated with reconstructing of color channels [¶ 0140 and ¶ 0143-0145]), combine each of the plurality of first images a plurality of times to generate a plurality of second images (Young; combine each of the plurality of low resolution images (i.e. 1st images) a plurality of times [¶ 0024-0027] to generate a plurality of modified/transformation images (i.e. second images) [¶ 0022-0024 and ¶ 0028-0029]; wherein, combining involves translation and rotation [¶ 0066, ¶ 0068, and ¶ 0077]), wherein each time of the plurality of times that the plurality of first images are combined (Young; each time of the plurality of times that the plurality of low resolution images (i.e. 1st images) are combined [¶ 0024-0027]; wherein, combining involves translation and rotation [¶ 0066, ¶ 0068, and ¶ 0077]), a different candidate process is used in the combining (Young; different calculation/candidate process is used in the combining [¶ 0082-0084], each time of the plurality of times that the plurality of low resolution images (i.e. 1st images) are combined as addressed above; moreover, calculated translation and rotation corresponding to different candidate process [¶ 0088-0090, ¶ 0093, and ¶ 0112-0113]), each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images (Young; each calculation/candidate process generating a high/super resolution image [¶ 0113-0115] from an expression having parameters that vary depending on parameter values (i.e. deviation amounts from ideal values) for color channels (i.e. phase) of the plurality of low resolution images (i.e. 1st images) [¶ 0084-0085 and ¶ 0090-0092]; wherein, combining involves translation and rotation [¶ 0066, ¶ 0068, and ¶ 0077]; moreover, calculated translation and rotation (i.e. candidate process) [¶ 0088-0090, ¶ 0093-0094, and ¶ 0096]), and 
select one image from the plurality of second images as an output image for display based on which of the plurality of second images is in relation to a reference image (Young; select one image from the plurality of modified/transformation images (i.e. second images) as an output image for display based on which of the plurality of modified/transformation images (i.e. second images) [¶ 0114-0116] is in relation to an original/reference image [¶ 0124-0125 and ¶ 0143-0144]; moreover, transformation parameter estimation from all three color channels [¶ 0022-0023, ¶ 0028-0029, and ¶ 0037-0038], and error-energy reduction [¶ 0148-0150]), and
wherein the selected one image is higher quality than any one of the at least three first images (Young; select one image from the plurality of modified/transformation images (i.e. second images), as addressed above, wherein the selected one image is super/higher (resolution) quality than any one of the at least three low resolution images (i.e. 1st images) [¶ 0023 and ¶ 0029]; moreover, the output may be either a single high-resolution full color image that is generated from a sequence of CFA low-resolution images or a sequence of high-resolution full color images that are generated from multiple sequences of CFA low-resolution images [¶ 0114-0116]).
Young fails to teach a medical system, comprising:
a medical imaging device;
images each having a different phase from the medical imaging device;
select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image; and
store one of the candidate processes that generated the selected one image to be used during normal operation of the medical imaging device. 
However, Ohishi teaches a medical system (Ohishi; a diagnostic apparatus 1 comprising medical image processing apparatus 2 and medical image processing apparatus 12 (i.e. medical system) [¶ 0028-0029 and ¶ 0038-0039]), comprising:
a medical imaging device (Ohishi; a diagnostic apparatus 1 comprising medical image processing apparatus 2 and 12 (i.e. medical system), as addressed above, comprises medical image processing apparatus 2 and/or 12 (i.e. medical imaging device) [¶ 0033 and ¶ 0038-0039]); and
obtain a plurality of first images each having a different phase from the medical imaging device (Ohishi; a diagnostic apparatus 1 comprising medical image processing apparatus 2 and 12 (i.e. medical system), as addressed above, comprises obtaining a plurality of 1st images each having a different (time) phase from the medical image processing apparatus 2 and/or 12 (i.e. medical imaging device) [¶ 0038 and ¶ 0059-0061]; wherein time phase image data corresponds to gray scale or color scale [¶ 0025, ¶ 0046, and ¶ 0064]; and wherein, different (time) phase involves more than one image (i.e. a plurality) [¶ 0066-0068], as further illustrated within Fig. 8 [¶ 0103-0104] and Fig. 12 [¶ 0149-0150]).
Young and Ohishi are considered to be analogous art because both pertain to image manipulation at pixel level of color and/or general pixilation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young, to incorporate a medical system comprising: a medical imaging device; and obtain a plurality of first images each having a different phase from the medical imaging device (as taught by Ohishi), in order to provide enhanced imaging through correction and/or contrast means (Ohishi; [¶ 0005 and ¶ 0022]).
Young as modified by Ohishi fails to disclose select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image; and
store one of the candidate processes that generated the selected one image to be used during normal operation of the medical imaging device. 
However, Furukawa teaches obtain a plurality of first images each having a different phase from the imaging device (Furukawa; obtaining a plurality of 1st images each having a different (color: R, Gr, Gb, B) phase from the imaging device [¶ 0029-0031]; wherein, the images are obtained via the image-acquisition portion 2 [¶ 0027-0028], in relation with color channels [¶ 0031 and ¶ 0033]; and wherein, the imaging process is repetitive/cyclical), combine each of the plurality of first images a plurality of times to generate a plurality of second images (Furukawa; combining each of the plurality of 1st images [¶ 0031-0033 and ¶ 0056] a plurality of times to generate a plurality of corrected images (i.e. 2nd images) [¶ 0034, ¶ 0058, and ¶ 0062]; and wherein, the imaging process is repetitive/cyclical), wherein each time of the plurality of times that the plurality of first images are combined (Furukawa; each time of the plurality of times that the plurality of 1st images are combined [¶ 0034 and ¶ 0085-0086]; wherein, time and plurality corresponds to the imaging process being repetitive/cyclical), a different candidate process is used in the combining (Furukawa; a different candidate/calculated process is used in the combining [¶ 0031, ¶ 0033-0034, and ¶ 0069-0070]; additionally, calculated combining ratios and/or calculated combining [¶ 0067 and ¶ 0085-0087] in relation with correction [¶ 0088-0090 and ¶ 0092]), and 
select one image from the plurality of second images as an output image (Furukawa; selecting one image from the plurality of corrected images (i.e. 2nd images) as an output image [¶ 0006 and ¶ 0085]; moreover, output image of image correction portion 12 [¶ 0062 and ¶ 0069-0070], as illustrated within Fig. 1 and Fig. 12) based on which of the plurality of second images is most similar to a reference image (Furukawa; the image correction portion 12 [¶ 0082-0083] is configured to select the one image from the plurality of corrected images (i.e. 2nd images) as the output image, as addressed above, based on which of the plurality of corrected images (i.e. 2nd images) is most similar to (i.e. using a difference between) a reference image [¶ 0085-0087]),
wherein the selected one image is higher quality than any one of the at least three first images (Furukawa; the selected one image of the corrected images is higher quality than (any one of) the plurality of (i.e. at least three) 1st images [¶ 0006 and ¶ 0085]), and
 store one of the candidate processes that generated the selected one image to be used during normal operation of the imaging device (Furukawa; store [¶ 0058, ¶ 0062, and  ¶ 0072] one of the candidate/calculated processes that generated the selected one image to be used during normal operation [¶ 0031, ¶ 0033-0034, and ¶ 0069-0070] of the imaging device [¶ 0029-0031]; additionally, calculated combining ratios and/or calculated combining [¶ 0067 and ¶ 0085-0087] in relation with correction [¶ 0088-0090 and ¶ 0092]). 
Young in view of Ohishi and Furukawa are considered to be analogous art because they pertain to image manipulation at pixel level of color and/or general pixilation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi, to incorporate obtain a plurality of first images each having a different phase from the imaging device, combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein each time of the plurality of times that the plurality of first images are combined, a different candidate process is used in the combining, and select one image from the plurality of second images as an output image based on which of the plurality of second images is most similar to a reference image, wherein the selected one image is higher quality than any one of the at least three first images, and store one of the candidate processes that generated the selected one image to be used during normal operation of the imaging device (as taught by Furukawa), in order to provide high quality imaging through correction and/or contrast means (Furukawa; [¶ 0003-0004 and ¶ 0006]).

Regarding claim 2, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 1, wherein each of the plurality of first images corresponds to a different color (Young; each of the plurality of low resolution images (i.e. 1st images) corresponds to a different color [¶ 0114-0116]; moreover, processing for each color [¶ 0029], as illustrated within Fig. 8).  

Regarding claim 5, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 4, wherein the circuitry is further configured to compare the selected one image against the reference image to obtain a deviation amount from the reference image (Furukawa; the image correction portion 12 (i.e. circuitry) [¶ 0082-0083] is configured to compare/determine the selected one image against (associated with the corrected images (i.e. 2nd images)) against the reference image to obtain a correlation levels (i.e. deviation amount) from the reference image [¶ 0085-0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi and Furukawa, to incorporate the circuitry is further configured to compare the selected one image against the reference image to obtain a deviation amount from the reference image (as taught by Furukawa), in order to provide high quality imaging through correction and/or contrast means (Furukawa; [¶ 0003-0004 and ¶ 0006]).  

Regarding claim 6, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 5, wherein the circuitry is further configured to, when the deviation amount exceeds a predetermined threshold, output a warning (Furukawa; the image correction portion 12 (i.e. circuitry) [¶ 0082-0083] is configured to output imagery correction (i.e. information/warning) when the correlation levels (i.e. deviation amount) [¶ 0085-0088] exceeds an implicit threshold amount [¶ 0081-0082 and ¶ 0089-0090] i.e. levels being too high [¶ 0091-0092]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi and Furukawa, to incorporate the circuitry is further configured to output a warning, when the deviation amount exceeds a predetermined threshold (as taught by Furukawa), in order to provide high quality imaging through correction and/or contrast means (Furukawa; [¶ 0003-0004 and ¶ 0006]).  

Regarding claim 8, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 1, wherein the plurality of images are each images of a chart having a pattern thereon (Ohishi; the plurality of images are each images of a plan/scheme of Fig. 12A-B (i.e. chart) having a pattern thereon [¶ 0154]; moreover, medical images corresponding to a plan/scheme (i.e. chart) Fig. 8 [¶ 0103-0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi, and Furukawa, to incorporate the plurality of images are each images of a chart having a pattern thereon (as taught by Ohishi), in order to provide enhanced imaging through correction and/or contrast means (Ohishi; [¶ 0005 and ¶ 0022]).
Furukawa further teaches the plurality of second images are each images of a chart having a pattern thereon (Furukawa; the plurality of corrected images (i.e. 2nd images) are each images of a plan/scheme (i.e. chart) having a pattern thereon as depicted within Figs. 8-10 [¶ 0065-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi and Furukawa, to incorporate the plurality of second images are each images of a chart having a pattern thereon (as taught by Furukawa), in order to provide high quality imaging through correction and/or contrast means (Furukawa; [¶ 0003-0004 and ¶ 0006]).

Regarding claim 9, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 8, wherein the chart is coupled to the medical imaging device via a jig (Ohishi; the plan/scheme of Fig. 12A-B (i.e. chart) [¶ 0154] is coupled to the medical imaging device via a jig [¶ 0029-0030 and ¶ 0033], as shown within Fig. 1; moreover, medical images corresponding to a plan/scheme (i.e. chart)Fig. 8 [¶ 0103-0104]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi and Furukawa, to incorporate the chart is coupled to the medical imaging device via a jig (as taught by Furukawa), in order to provide high quality imaging through correction and/or contrast means (Furukawa; [¶ 0003-0004 and ¶ 0006]).
  
Regarding claim 10, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 1, wherein the selected one image has higher resolution than any resolution of the plurality of first images (Young; the selected one image has higher/super resolution than any resolution of the plurality of low resolution images (i.e. 1st images) [¶ 0023 and ¶ 0029]; moreover, the output may be either a single high-resolution full color image that is generated from a sequence of CFA low-resolution images or a sequence of high-resolution full color images that are generated from multiple sequences of CFA low-resolution images [¶ 0114-0116]).  

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 1, due to the similarities claim 12 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 2, due to the similarities claim 13 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 13.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 5, due to the similarities claim 16 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 6, due to the similarities claim 17 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 17.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 8, due to the similarities claim 19 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 9, due to the similarities claim 20 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 20.

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 10, due to the similarities claim 21 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 21.

Regarding claim 23, the rejection of claim 23 is addressed within the rejection of claim 1, due to the similarities claim 23 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 23; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Young discloses obtain data associated with a plurality of first images each having a different phase from the imaging device (Young; obtain/transfer data associated with a plurality of low resolution images (i.e. 1st images) each having a different color channels (i.e.  phase) [¶ 0113-0114] from the sensor/camera (i.e. imaging device) capture data [¶ 0008-0010 and ¶ 0021-0023] associated with super-resolution image reconstruction [¶ 0115-0116], as illustrated within Fig. 7; moreover, processing for each color [¶ 0029], as illustrated within Fig. 8; and moreover, color filter array in relation with a camera/sensor [¶ 0008-0010, ¶ 0018, and ¶ 0020] associated with reconstructing of color channels [¶ 0140 and ¶ 0143-0145]), and
process the data associated with each of the plurality of first images a plurality of times to generate a plurality of second images (Young; process the data associated with each of the plurality of low resolution images (i.e. 1st images) a plurality of times [¶ 0024-0027] to generate a plurality of modified/transformation images (i.e. second images) [¶ 0022-0024 and ¶ 0028-0029]; wherein, combining involves translation and rotation [¶ 0066, ¶ 0068, and ¶ 0077]), wherein each time of the plurality of times that the data associated with the plurality of first images are processed (Young; each time of the plurality of times that the plurality of low resolution images (i.e. 1st images) are processed [¶ 0024-0027]; wherein, processing involves translation and rotation [¶ 0066, ¶ 0068, and ¶ 0077]; moreover, multiple calculated translation and rotation corresponding to a plurality of times [¶ 0088-0090, ¶ 0093-0094, and ¶ 0096]), a different candidate process is used in the processing, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images (Young; a different calculation/candidate process is used in the processing [¶ 0082-0084], each candidate process generating a super/high resolution image [¶ 0113-0115] from an expression having parameters that vary depending on parameter values (i.e. deviation amounts from ideal values) for color channels (i.e. phase) of the plurality of low resolution images (i.e. 1st images) [¶ 0084-0085 and ¶ 0090-0092]; wherein, combining involves translation and rotation [¶ 0066, ¶ 0068, and ¶ 0077]; moreover, calculated translation and rotation (i.e. candidate process) [¶ 0088-0090, ¶ 0093-0094, and ¶ 0096]).
Young fails to teach a medical system, comprising:
a medical imaging device.
However, Ohishi teaches a medical system (Ohishi; a diagnostic apparatus 1 comprising medical image processing apparatus 2 and medical image processing apparatus 12 (i.e. medical system) [¶ 0028-0029 and ¶ 0038-0039]), comprising:
a medical imaging device (Ohishi; a diagnostic apparatus 1 comprising medical image processing apparatus 2 and 12 (i.e. medical system), as addressed above, comprises medical image processing apparatus 2 and/or 12 (i.e. medical imaging device) [¶ 0033 and ¶ 0038-0039]); and
obtain data associated with a plurality of first images each having a different phase from the medical imaging device (Ohishi; a diagnostic apparatus 1 comprising medical image processing apparatus 2 and 12 (i.e. medical system), as addressed above, comprises obtaining data associated with a plurality of 1st images each having a different (time) phase from the medical image processing apparatus 2 and/or 12 (i.e. medical imaging device) [¶ 0038 and ¶ 0059-0061]; wherein time phase image data corresponds to gray scale or color scale [¶ 0025, ¶ 0046, and ¶ 0064]; and wherein, different (time) phase involves more than one image (i.e. a plurality) [¶ 0066-0068], as further illustrated within Fig. 8 [¶ 0103-0104] and Fig. 12 [¶ 0149-0150]).
Young and Ohishi are considered to be analogous art because both pertain to image manipulation at pixel level of color and/or general pixilation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young, to incorporate a medical system comprising: a medical imaging device; and obtain data associated with a plurality of first images each having a different phase from the medical imaging device (as taught by Ohishi), in order to provide enhanced imaging through correction and/or contrast means (Ohishi; [¶ 0005 and ¶ 0022]).
(further referrer to the rejection claim 1)

Regarding claim 24, the rejection of claim 24 is addressed within the rejection of claim 1, due to the similarities claim 24 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 24.




Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Ohishi and Furukawa as applied to claim(s) 1 and 12 above, and further in view of Arimilli et al., US PGPUB No. 20170094326 A1, hereinafter Arimilli.
	
Regarding claim 7, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 1, wherein the medical imaging device includes an image sensors (Ohishi; medical imaging device of Fig. 1 includes an image sensor corresponding to imaging system 2, x-ray tube 6, and x-ray detector 7 [¶ 0030, ¶ 0033, and ¶ 0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi and Furukawa, to incorporate the medical imaging device includes an image sensors (as taught by Ohishi), in order to provide enhanced imaging through correction and/or contrast means (Ohishi; [¶ 0005 and ¶ 0022]).
Young as modified by Ohishi and Furukawa fails to disclose three image sensors.
However, Arimilli teaches imaging device includes three image sensors (Arimilli; imaging device includes visible spectrum sensor, infrared spectrum sensor, and magnetic resonance imaging (MRI) sensor (i.e. three image sensors) [¶ 0020-0021]).
Since all the claimed elements would continue to operate in the same manner, specifically the imaging system would still capture image data and the sensor array would still provide imaging data. Therefore, the results would be predictable to one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art to modify the capture image system of Young as modified by Ohishi and Furukawa with the multi-image sensors of Arimilli as being no more "than the predictable use of prior-art elements according to their established functions." 

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 7, due to the similarities claim 18 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 18.



Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Ohishi and Furukawa as applied to claim(s) 1 and 12 above, and further in view of Kurokawa, US PGPUB No. 20170116512 A1, hereinafter Kurokawa. 

Regarding claim 11, Young in view of Ohishi and Furukawa further discloses the medical system according to claim 1, wherein the selected one image has more resolution (Young; the selected one image has higher/super resolution [¶ 0023 and ¶ 0029]; moreover, high-resolution full color images [¶ 0114-0116]).
Young as modified by Ohishi and Furukawa fails to disclose one image has more than 4K resolution.
However, Kurokawa teaches one image has more than 4K resolution (Kurokawa; image(s) to be more than 4K (i.e. 8K) resolution [¶ 0176 and ¶ 0186]).
Since all the claimed elements would continue to operate in the same manner, specifically the imaging system would still capture image data and the data distribution means would still provide imaging data. Therefore, the results would be predictable to one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art to modify the corrected high resolution image data of Young as modified by Ohishi and Furukawa with the 8K resolution of Kurokawa as being no more "than the predictable use of prior-art elements according to their established functions." 

Regarding claim 22, Young in view of Ohishi and Furukawa further discloses the medical image processing apparatus according to claim 12, wherein each of the plurality of second images is a high quality image having more resolution (Furukawa; each of the plurality of corrected images (i.e. 2nd images) is a high quality image having resolution [¶ 0006 and ¶ 0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Young as modified by Ohishi and Furukawa, to incorporate each of the plurality of second images is a high quality image having more resolution (as taught by Furukawa), in order to provide high quality imaging through correction and/or contrast means (Furukawa; [¶ 0003-0004 and ¶ 0006]).
Young as modified by Ohishi and Furukawa fails to disclose a high quality image having more than 4K resolution.
However, Kurokawa teaches one image has more than 4K resolution (Kurokawa; image(s) to be more than 4K (i.e. 8K) resolution [¶ 0176 and ¶ 0186]).
Since all the claimed elements would continue to operate in the same manner, specifically the imaging system would still capture image data and the data distribution means would still provide imaging data. Therefore, the results would be predictable to one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art to modify the corrected high resolution image data of Young as modified by Ohishi and Furukawa with the 8K resolution of Kurokawa as being no more "than the predictable use of prior-art elements according to their established functions." 
 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616